Citation Nr: 9902473	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-23 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for hypertension.  

2. Entitlement to service connection for a respiratory 
disorder.  

3. Entitlement to service connection for an acquired skin 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel


INTRODUCTION

The veteran served on active duty from September 1945 to 
September 1965.  

This matter comes before the Board of Veterans Appeal 
(Board) on appeal from a June 1997 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.


FINDINGS OF FACT

1.  Hypertension was not present in service or for many years 
thereafter. 

2.  The veteran has not presented any medical evidence 
demonstrating a nexus between a current disability manifested 
by symptoms of an acquired skin disorder, to include 
psoriasis, and any incident of service. 

3.  The veteran has not presented any medical evidence 
demonstrating a nexus between a current disability manifested 
by symptoms of a respiratory disorder, to include bronchitis, 
and any incident of service.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service, and such a disorder may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1133, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (1998).

2.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

3.  The claim of entitlement to service connection for a 
respiratory disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran was examined in September 1945 for the purpose of 
entry onto active duty.  At that time, his respiratory system 
was normal, and his blood pressure was 142/100.  His heart 
and blood vessels were normal.  Skin disease on his stomach 
and lower chest was reported.  He was again examined in June 
1948, at which time his respiratory system and heart and 
blood vessels were normal.  Scars were reported in the area 
of the lower chest and stomach where skin disease had been 
reported on the entrance examination. His blood pressure 
reading was 130/80.  Multiple scars were noted on the stomach 
and lower chest.  He was examined shortly thereafter, and his 
blood pressure reading was 122/64.  No heart or respiratory 
disorders were reported, and the presence of scars was again 
noted.  

The veteran was examined on repeated occasions during his 
period of service.  At no time were respiratory or heart 
abnormalities noted.  Blood pressure readings ranged from 
108/64 in August 1955, to 134/84 in August 1957.  At the time 
of the August 1957 examination, it was noted the veteran had 
a pigmented papule on the left anterior chest.  He stated 
that this had been present all his life.  The papule was 
excised and reported by the pathologist to be a benign 
compound nevus.  No further treatment was required.  

The veteran was examined in August 1965, for the purpose of 
separation from service.  At that time, there were no 
abnormalities of the heart, lungs or chest, or skin.  
Multiple scars were noted, on the arms and legs, along with 
the cheek.  The blood pressure reading was 130/90.  

There was no diagnosis, symptomatology or treatment for any 
form of respiratory disorder or cardiac disorder during the 
veterans period of service.  

Of record are reports of treatment at service medical 
facilities subsequent to his retirement from service.  A July 
1979 electrocardiogram (EKG) was within normal limits.   

A September 1980 treatment note indicated that the veteran 
had skin irritations in both feet.  The assessment was tinea 
pedis.  A dry, scaly skin rash on the veterans neck was 
reported when the veteran was seen in December 1980.  He also 
reported a one week history of a cough.  His blood pressure 
reading at that time was 108/80.  When he was seen in May 
1982, he gave a four month history of spots on his arms and 
stomach.  There were multiple white macules on his 
extremities and abdomen.  The assessment was tinea corporis.  
Blood pressure was 104/64.  He reported a productive cough, 
of four days duration, when he was seen in July 1983.  There 
were no rales or wheezes.  His blood pressure reading was 
120/80.  In an August 1983 note, it was indicated that the 
veteran was receiving follow-up treatment for tinea corporis.  
His blood pressure reading was 120/70.  It was noted, when he 
was seen later in August 1983, that he was taking medication 
for alleviation of the tinea corporis.  Hyper pigmented areas 
were noted in the trunk and abdomen when the veteran was 
treated in September 1983.  At that time, his blood pressure 
reading was 100/70. 

When the veteran was seen in March 1984, he reported a dry 
scaly rash on the hairline above the ears, along with spots 
on the arms and abdomen, described as depigmented macules.  
The assessment was seborrheic dermatitis and tinea corporis.  
Additional follow-up treatment for the multiple skin 
disorders is of record.  He underwent a dermatological 
consultation in July 1985, at which time it was noted that 
the veteran had a six month history of widespread psoriasis.  

In a January 1986 treatment note, the veteran reported a one 
week history of productive cough.  His lungs were clear to 
auscultation.  The impression was complaints of cough.  His 
blood pressure was 120/80.  He was again treated for a 
productive cough in January 1987.  On treatment later in 
January 1987, it was noted that the veteran was being 
followed up for bronchitis, on and off.  

The veteran was hospitalized later in January 1987, at which 
time he reported fever with increasing blood pressure.  His 
blood pressure on admission was 160/100.  The admitting 
impression was meningoencephalitis with underlying metabolic 
problem.  He was treated with medication.  Upon transfer in 
January 1987, he was admitted to a service medical facility 
reporting a two week history of productive cough.  Four days 
prior to admission, he had a cough, and bronchitis was 
diagnosed.  His cough decreased through the use of 
medications, but he began to have urinary retention.  His 
past medical history was significant for, among other 
disorders, psoriasis.  On examination, his blood pressure was 
140/80.  There were psoriatic scalp lesions.  His chest was 
clear with occasional rhonchi in both lung fields.  Upon 
release from this period of hospitalization, the final 
diagnoses included resolved bronchitis.  On consultation in 
February 1987, during the hospital stay, the assessment 
included rule out pneumonia superimposed on chronic 
bronchitis.  

The VA examined the veteran for compensation purposes in 
April 1997.  It was noted that he developed guttae psoriasis 
involving the limbs and scalp while in military service and 
continued to receive periodic topical therapy for this 
disorder at a VA medical center.  There is a great deal of 
scaling, itching and discomfort from these lesions.  There 
was also a history of hypertension since 1945, treated with a 
variety of antihypertensive agents but with no history of 
stroke or coronary artery disease.  He also had a history of 
recurrent bronchitis without tuberculosis or hemoptysis.  On 
examination, blood pressure was 145/95.  Lung fields were 
clear without rales or rhonchi.  Cardiac examination revealed 
a regular rhythm without abnormal gallops or murmurs.  
Examination of the elbows and scalp reveal active well 
demarcated erythematous lesions entirely consistent with 
psoriasis.  There were occasional depigmented lesions noted 
on the anterior trunk which might represent tinea versicolor.  
The examiner concluded that the veteran had a history of 
service related hypertension for which he received treatment.  
There was history, as well, of apparent bronchitis (history) 
and a history of progressive and unremitting psoriasis.  

Also of record are reports of outpatient treatment afforded 
the veteran by the VA.  A May 1989 treatment note revealed a 
two year history of psoriasis.  He was enrolled in a 
dermatological medicine trial.  In a June 1990 consultation, 
it was noted that the veteran was taking medication for the 
hypertension.  An eight year history of psoriasis was noted 
when the veteran underwent a consultation in January 1993.  
Additional treatment with medication for the psoriasis was 
noted.  When the veteran was seen in July 1994, he reported a 
20 year history of psoriasis.  In an August 1996 treatment 
note, the veteran reported a more than 20 year history of 
psoriasis.  A June 1997 treatment note indicated that the 
veteran was taking medication for psoriasis and hypertension.  


Legal Criteria

In general, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303(a) (1998); see also Degmetich v. 
Brown, 104 F.3d 1328, 1331-32 (Fed.Cir. 1997).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

However, the threshold question that must be answered is 
whether the veteran has presented evidence sufficient to 
justify a belief by a fair and impartial individual that his 
claims for service connection are well-grounded; that is, 
claims which are plausible and capable of substantiation.  
38 U.S.C.A. § 5107(a); Chelte v. Brown, 10 Vet. App. 268, 270 
(1997) (citing Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990)).  If the claims are not well grounded, the appeal as 
to those claims must fail and there is no further duty to 
assist in developing the facts pertinent to the claims.  Epps 
v. Gober, 126 F.3d 1464, 1469 (Fed.Cir. 1997).

Generally, a well-grounded claim for service connection 
requires (1) medical evidence of a current disability; (2) 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
See Caluza v. Brown, 7 Vet. App. 489, 504, 506 (1995); see 
also Epps, 126 F.3d at 1468 (expressly adopting definition of 
well-grounded claim set forth in Caluza, supra).  The second 
and third Caluza elements can be satisfied under 38 C.F.R. 
3.303(b) by a (a) evidence that the condition was noted 
during service or during an applicable presumptive period; 
(b) evidence showing post-service continuity of 
symptomatology; and (c) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  See 38 C.F.R. 3.303(b); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
credibility of the evidence in support of the claim must be 
presumed.  See Robinette v Brown, 8 Vet. App. 69, 75 (1995).  
As will be explained below, the Board finds that the 
veterans claims of service connection for a respiratory 
disorder and an acquired skin disorder are not well-grounded.

As to the claim of entitlement to service connection for 
hypertension, however, the Board notes that the veterans 
claim is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  Further, after examining the record, the Board is 
satisfied that all relevant facts have been properly 
developed as regards this claim and that no further 
assistance to the veteran is required for comply with the 
duty to assist, as mandated by 38 U.S.C.A. § 5107(a).


Analysis

I.  Respiratory and Skin Disorders

The Board notes that the service medical records indicate 
that a skin disease was reported as present on the entrance 
examination.  However, subsequent examinations during service 
clearly demonstrate that the reported skin disorder was a 
series of scars, and not a skin disorder such as the post 
service psoriasis.  Hence, the Board concludes that there was 
no preexisting skin disorder based on the entrance 
examination.
 
The Board again notes that there was no symptomatology, 
diagnosis or treatment for any form of respiratory disorder 
during the veterans period of service.  The sole 
manifestation of any form of skin disorder was the excision 
of a nevus in August 1957.  At the time of this procedure, 
however, the veteran indicated that this disorder had been 
present all of the veterans life. Neither tinea pedis nor 
psoriasis, noted to be present after service, was reported 
during service.  

Moreover, the reports of outpatient treatment at VA and 
service medical facilities do not demonstrate that these 
disorders were present until many years after service.  The 
veteran indicated in a July 1994 treatment note that 
psoriasis had been present for 20 years.  This would place 
the origin of the disorder almost 10 years after the 
veterans period of service.  No recurrence of the nevus 
noted in service was reported.  There was no evidence that 
the underlying disorder resulting in the nevus increased in 
severity during the veterans period of service, leading the 
Board to conclude that this was an ameliorative procedure 
without residuals.  See 38 C.F.R. § 3.306(b)(1) (1998).

The Board has reviewed the result of the April 1997 
examination, in which the examiner concluded that there was a 
history of apparent bronchitis and a history of progressive 
and unremitting psoriasis.  Unlike with hypertension, the 
examiner did not label these disorders service related.  
Accordingly, the sole basis for concluding that any post 
service skin disorder or respiratory disorder was the result 
of service would be the veterans statements, unsupported by 
medical evidence.  As the veteran is not a medical 
professional, such statements cannot render a claim well 
grounded.  See Grottveit and Espiritu, both supra.

In view of the fact that there is no medical evidence 
demonstrating a nexus between any current disability 
manifested by symptoms of a respiratory and/ or skin 
disorder, and any incident of service, the veterans claim 
for service connection for these disabilities is not 
plausible, and must be denied.

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete the claim for 
service connection for the claimed disability.  See McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997) (citing Robinette v. 
Brown, 8 Vet. App. 69, 77-80 (1995)).




II.  Hypertension

As noted above, service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may also be granted for a number 
of enumerated disorders, to include hypertension, if the 
disorder manifests to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1133; 38 C.F.R. §§ 3.307, 3.309.

A review of the service medical records demonstrates that 
there were elevated blood pressure readings at the time of 
entry onto active duty.  However, there was no diagnosis of 
hypertension either in service.  In fact, the blood pressure 
reading upon entry onto active duty was the highest reading 
during the veterans 20 year career.  There is also no 
evidence of any symptomatology, diagnosis or treatment for 
any form of underlying cardiac disorder during the veterans 
period of service.  When the veteran was examined in August 
1965, for the purpose of retirement, his blood pressure 
reading, while marginal, was still lower than the blood 
pressure reading upon entry onto active duty.  Moreover, 
there were no underlying cardiac or respiratory 
abnormalities.  

The reports of VA and service medical facility treatment show 
that the veteran is currently being treated for hypertension.  
However, an EKG conducted almost 15 years after service was 
within normal limits, and blood pressure readings were 
essentially normotensive until more than 20 years after his 
retirement from service.

Thus, the evidence of record does not demonstrate the 
presence of hypertension either in service or within the 
first post service year.  38 U.S.C.A. § 1112, 1133; 38 C.F.R. 
§§ 3.307, 3.309.  

The Board has also considered the April 1997 statement of the 
VA examining physician, who concluded that the veteran had a 
history of service related hypertension, for which he 
received treatment.  However, this conclusion was apparently 
based on examination of the veterans current condition, 
along with a review of history provided by the veteran.  
There is no indication, nor does the veteran contend, that 
this examiner had access to medical records contemporaneous 
with the veterans period of service.  Hence, the Board is 
not bound to accept medical conclusions, which are based on 
history supplied by the veteran, where that history is 
unsupported by the medical evidence of record.  See Black v. 
Brown, 5 Vet. App. 177, 182 (1993).  This is particularly the 
case in light of the blood pressure readings both in service 
and for many years after service.  As a result, the Board 
cannot afford the medical statement of VA examiner 
substantial probative weight.  See Madden v. Brown, 125 F.3d 
1477, 1481 (Fed.Cir. 1997) (holding that the Board is 
entitled to independently assess weight of the evidence 
before it).

The Board has taken cognizance of the veterans lay 
assertions regarding the etiology of his current hypertensive 
disorder.  While the veteran is competent to describe the 
symptoms and events he experienced during service, he is not 
competent to establish an etiological relationship between 
any current hypertension and service that ended many years 
ago.  This type of relationship calls for medical expertise.  
See Heuer v. Brown, 7 Vet. App. 379, 384 (1995).  In that 
connection, the veterans lay assertions are not competent 
medical evidence of hypertension existing since service, and 
therefore is of no probative value.  Id.

In view of the foregoing, the Board finds that the evidence 
demonstrates that any diagnosed hypertension is of post 
service onset.  The veterans lay evidence and the statement 
of VA examiner in April 1997, in this matter, must be 
considered of diminished probative value, and are 
insufficient to establish hypertension dating from service.  
Accordingly, the Board determines that hypertension was not 
incurred in or aggravated by service, and that such disorder 
may not be presumed to have been incurred in service.  
Accordingly, the preponderance of the evidence is against the 
veterans claim for service connection for hypertension and 
as such this claim must be denied.






ORDER

Service connection for hypertension is denied.

Service connection for an acquired skin disorder is denied.

Service connection for a respiratory disorder is denied.  



		
	Deborah W. Singleton
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.

- 2 -
